EXHIBIT B
(S) - Secured                                           EXHIBIT B
(A) - Administrative
(B) - 503(b)(9)                                       Reduced Claims
(P) - Priority
(U) - Unsecured
(T) - Total Claimed

                                                                      Claim           Modified
Item Name/Address of Claimant   Claim #   Debtor/Case #              Amount           Amount      Basis for Objection
  1    ALLEN COUNTY               125     SYMPHONY                        - (S)           - (S)   TOTAL CLAIM REDUCED TO
       TREASURER                          DIAGNOSTIC                      - (A)           - (A)   $9,314.53 DUE TO PAYMENT
       1 EAST MAIN STREET                 SERVICES NO. 1, LLC             - (B)           - (B)   MADE PURSUANT TO THE FINAL
       SUITE 104                          19-10399              $13,414.62 (P)    $9,314.53 (P)   ORDER AUTHORIZING DEBTORS
       FORT WAYNE, IN 46802-                                              - (U)           - (U)   TO PAY CERTAIN PRE-PETITION
       1888                                                     $13,414.62 (T)    $9,314.53 (T)   TAXES AND RELATED
                                                                                                  OBLIGATIONS (DOCKET 167).
                                                                                                  REMAINDER DUE NOVEMBER
                                                                                                  2019.

  2    DONA ANA COUNTY            74      SYMPHONY                       - (S)           - (S)    TOTAL CLAIM REDUCED TO
       TREASURER                          DIAGNOSTIC                     - (A)           - (A)    $282.96 DUE TO PAYMENT MADE
       845 N MOTEL BLVD                   SERVICES NO. 1, LLC            - (B)           - (B)    PURSUANT TO THE FINAL
       LAS CRUCES, NM 88007               19-10399                 $431.52 (P)     $282.96 (P)    ORDER AUTHORIZING DEBTORS
                                                                         - (U)           - (U)    TO PAY CERTAIN PRE-PETITION
                                                                   $431.52 (T)     $282.96 (T)    TAXES AND RELATED
                                                                                                  OBLIGATIONS (DOCKET 167).
                                                                                                  REMAINDER DUE APRIL 2020.

  3    EL PASO COUNTY            20066    SCHRYVER MEDICAL         $869.22 (S)           - (S)    TOTAL CLAIM REDUCED TO
       TREASURER                          SALES AND                      - (A)           - (A)    $452.15 DUE TO PAYMENT MADE
       P.O. BOX 2018                      MARKETING, LLC                 - (B)           - (B)    PURSUANT TO THE FINAL
       COLORADO SPRING                    19-10398                 $869.22 (P)     $452.15 (P)    ORDER AUTHORIZING DEBTORS
       CO 80901                                                          - (U)           - (U)    TO PAY CERTAIN PRE-PETITION
                                                                   $869.22 (T)     $452.15 (T)    TAXES AND RELATED
                                                                                                  OBLIGATIONS (DOCKET 167).
                                                                                                  REMAINDER DUE APRIL 2020.




                                                                                                                        Page 1 of 3
(S) - Secured                                           EXHIBIT B
(A) - Administrative
(B) - 503(b)(9)                                       Reduced Claims
(P) - Priority
(U) - Unsecured
(T) - Total Claimed

                                                                      Claim             Modified
Item Name/Address of Claimant   Claim #   Debtor/Case #              Amount             Amount       Basis for Objection
  4    HENDRICKS COUNTY            9      MULTIPLE DEBTORS                - (S)             - (S)    TOTAL CLAIM REDUCED TO
       TREASURER                          19-10384, 19-10385              - (A)             - (A)    $848.08 DUE TO PAYMENT MADE
       355 S WASHINGTON ST                                                - (B)             - (B)    PURSUANT TO THE FINAL
       SUITE 215                                                 $1,696.16 (P)        $848.08 (P)    ORDER AUTHORIZING DEBTORS
       DANVILLE, IN 46122                                                 - (U)             - (U)    TO PAY CERTAIN PRE-PETITION
                                                                 $1,696.16 (T)        $848.08 (T)    TAXES AND RELATED
                                                                                                     OBLIGATIONS (DOCKET 167).
                                                                                                     REMAINDER DUE NOVEMBER
                                                                                                     2019.

  5    HENDRICKS COUNTY           11      MULTIPLE DEBTORS               - (S)              - (S)    TOTAL CLAIM REDUCED TO
       TREASURER                          19-10384, 19-10385             - (A)              - (A)    $822.48 DUE TO PAYMENT MADE
       355 S WASHINGTON ST                                               - (B)              - (B)    PURSUANT TO THE FINAL
       SUITE 215                                                 $1,644.86 (P)        $822.48 (P)    ORDER AUTHORIZING DEBTORS
       DANVILLE, IN 46122                                                - (U)              - (U)    TO PAY CERTAIN PRE-PETITION
                                                                 $1,644.86 (T)        $822.48 (T)    TAXES AND RELATED
                                                                                                     OBLIGATIONS (DOCKET 167).
                                                                                                     REMAINDER DUE NOVEMBER
                                                                                                     2019.

  6    KONICA MINOLTA            20422    SCHRYVER MEDICAL                - (S)              - (S)   TOTAL CLAIM REDUCED BY
       HEALTHCARE AMERICAS                SALES AND             $15,900.00 (A)               - (A)   $15,900.00 DUE TO GOODS
       INC                                MARKETING, LLC                  - (B)              - (B)   RETURNED TO CLAIMANT.
       411 NEWARK-POMPTON                 19-10398                        - (P)              - (P)
       TURNPIKE                                                $224,096.15 (U)    $224,096.15 (U)
       WAYNE, NJ 07470                                         $239,996.15 (T)    $224,096.15 (T)




                                                                                                                           Page 2 of 3
(S) - Secured                                             EXHIBIT B
(A) - Administrative
(B) - 503(b)(9)                                         Reduced Claims
(P) - Priority
(U) - Unsecured
(T) - Total Claimed

                                                                        Claim             Modified
Item Name/Address of Claimant    Claim #    Debtor/Case #              Amount             Amount       Basis for Objection
  7      PULASKI COUNTY             93      TRIDENT HOLDING                 - (S)             - (S)    TOTAL CLAIM REDUCED TO
         TREASURER                          COMPANY, LLC                    - (A)             - (A)    $4,451.56 DUE TO PAYMENT
         P.O. BOX 430                       19-10384                        - (B)             - (B)    MADE PURSUANT TO THE FINAL
         LITTLE ROCK, AR 72203                                     $9,817.51 (P)      $4,451.56 (P)    ORDER AUTHORIZING DEBTORS
                                                                            - (U)             - (U)    TO PAY CERTAIN PRE-PETITION
                                                                   $9,817.51 (T)      $4,451.56 (T)    TAXES AND RELATED
                                                                                                       OBLIGATIONS (DOCKET 167).
                                                                                                       REMAINDER DUE OCTOBER 2019.

  8      VANDERBURGH COUNTY        568      MULTIPLE DEBTORS               - (S)              - (S)    TOTAL CLAIM REDUCED TO
         TREASURER                          19-10384, 19-10399             - (A)              - (A)    $359.51 DUE TO PAYMENT MADE
         1 NW MARTIN LUTHER                                                - (B)              - (B)    PURSUANT TO THE FINAL
         KING JR BLVD                                                $744.02 (P)        $359.51 (P)    ORDER AUTHORIZING DEBTORS
         ROOM 210                                                          - (U)              - (U)    TO PAY CERTAIN PRE-PETITION
         EVANSVILLE, IN 47708                                        $744.02 (T)        $359.51 (T)    TAXES AND RELATED
                                                                                                       OBLIGATIONS (DOCKET 167).
                                                                                                       REMAINDER DUE OCTOBER 2019.

 Total                           8 Claims                            $869.22 (S)               - (S)
                                                                  $15,900.00 (A)              - (A)
                                                                           - (B)              - (B)
                                                                  $28,617.91 (P)     $16,531.27 (P)
                                                                 $224,096.15 (U)    $224,096.15 (U)
                                                                 $268,614.06 (T)    $240,627.42 (T)




                                                                                                                             Page 3 of 3
